Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/08/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification (MPEP 608.01, ¶6.31).

Claim Objections
Claims 11 and 17 are objected to because of the following informalities:  
Claim 11’s claim language and structure suggests a method more than a system, wherein a module “receives”, “estimates” etc. The examiner recommends modifying the language to “module configured to;” to avoid any confusion this could cause. For example, “a data receiving module configured to; receive”.
Claim 17 has a superfluous period after “estimating a Lane Offset Error…the proximate vehicle.”
Appropriate correction is required.

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a data receiving module,
an estimation module,
a determination module,
and a control module in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As such, the following interpretations will be made in light of the specification;
As recited in paragraph 0024, “A "module," as used herein, includes, but is not limited to, non-transitory computer readable medium that stores instructions, instructions in execution on a machine, hardware, firmware, software in execution on a machine, and/or combinations of each to perform a function(s) or an action(s), and/or to cause a function or action from another module, method, and/or system. A module may also include logic, a software-controlled microprocessor, a discrete logic circuit, an analog circuit, a digital circuit, a programmed logic device, a memory device containing executing instructions, logic gates, a combination of gates, and/or other circuit components. Multiple modules may be combined into one module and single modules may be distributed among multiple modules”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weiser (US20200257301A1).
Regarding claim 1, Weiser teaches;
A computer-implemented method for a host vehicle (taught as navigation system on a processor, abstract) to detect driving distraction, comprising: 
receiving proximate vehicle data about a proximate vehicle proximate to the host vehicle (taught as obtaining images of the environment, fig 11 step 1110); 
estimating one or more baselines for a predetermined future time for the proximate vehicle from the proximate vehicle data (taught as a constructing the initial vehicle path as road polynomials, paragraph 0161, and estimating the future path, fig 11 step 1130); 
comparing current kinematic data of the proximate vehicle data for the predetermined future time to the one or more baselines (taught as comparing the position data to the predicted position, paragraph 0151, including a snail trail against a constructed road polynomial, paragraph 0166); 
generating distraction flags associated with the proximate vehicle based on the comparison (taught as determining vehicle intent/action, paragraph 0166); and 
controlling one or more vehicle systems of the host vehicle based on the distraction flags (taught as navigating the vehicle according to the intent, Fig 11 step 1140).  
While Weiser does not explicitly discuss determining distracted driving from the collected data, this merely amounts to the intended use. A recitation of the intended use of the claimed invention must 

Regarding claim 2, Weiser teaches;
The computer-implemented method of claim 1 (see claim 1 rejection), wherein estimating the one or more baselines includes applying the proximate vehicle data to a motion model to predict behavior of the proximate vehicle (taught as constructing a road polynomials, paragraph 0161).  

Regarding claim 3, Weiser teaches;
The computer-implemented method of claim 2 (see claim 2 rejection), wherein the proximate vehicle data is applied to the motion model using a model fitting method (taught as constructing a road polynomials, paragraph 0161 taught as constructing a road polynomials, paragraph 0161).  

Regarding claim 4, Weiser teaches;
The computer-implemented method of claim 1 (see claim 1 rejection), wherein a distraction flag is identified when the current kinematic data exceeds the one or more baselines by a distraction threshold (taught as determining when the position data exceeds a predetermined threshold for determining intent/actions, paragraph 0166).  

Regarding claim 5, Weiser teaches;
see claim 4 rejection), wherein a distraction threshold is a distance measurement (taught as predetermined threshold being some distance in meters, paragraph 0166), the current kinematic data is a position measurement (taught as determining the frame by frame actual position of the vehicle, paragraph 0151), and the baseline includes a lane offset value [interpreted to be how far the vehicle deviates from the prediction based on paragraph 0063 of the specification] (taught as a predetermined threshold of deviation dependent on the road, paragraph 0166).  

Regarding claim 6, Weiser teaches;
The computer-implemented method of claim 4 (see claim 4 rejection), wherein the one or more vehicle systems are controlled to change operation of the host vehicle associated with the current kinematic data to satisfy the distraction threshold (taught as controlling the vehicle in response, Fig 11 step 1140).  

Regarding claim 7, Weiser teaches;
The computer-implemented method of claim 1 (see claim 1 rejection), wherein the one or more baselines include a Lane Offset Value (LOV) baseline that predicts a path of the proximate vehicle in a lane (taught as predicting a vehicle path by constructing a road polynomial, paragraph 0161, Fig 11 step 1130).  

Regarding claim 8, Weiser teaches;
The computer-implemented method of claim 7 (see claim 7 rejection), wherein the current kinematic data includes a distance measurement between an observed proximate vehicle and the taught as a predetermined threshold of deviation dependent on the road which includes a specific distance measurement of deviation from the road polynomial, paragraph 0166).  

Regarding claim 9, Weiser teaches;
The computer-implemented method of claim 1 (see claim 1 rejection), wherein the one or more baselines include a Lane Offset Error (LOE) [interpreted to be a measure of how well the prediction holds, based on paragraph 0067 of the specification] baseline that predicts variance in predicted behavior of the proximate vehicle (taught as comparing the actual position data tot eh road polynomial by reference to a predetermined threshold of deviation dependent on the road, paragraph 0166).  

Regarding claim 10, Weiser teaches;
The computer-implemented method of claim 1 (see claim 1 rejection). However, Weiser does not teach; further comprising: calculating a distraction probability based on the distraction flags, wherein the one or more vehicle systems are controlled based on the distraction flags when a probability threshold is satisfied.  
While Weiser does not teach the use of a probability, the use of an absolute threshold (such as distance deviation from the projected road polynomial, paragraph 0166) can easily be translated into a probability scale by one of ordinary skill in the art. For example, one can express a distance threshold as a stepwise probability threshold, where once a distance is exceeded, there is a 100% probability of a certain action, and otherwise there is a 0% chance.

It has been determined that claims 11-16 do not contain further limitations apart from those addressed in claims 1-5 and 10. Therefore, claims 11-16 are rejected under the same rationale as claims 1-5 and 10 respectively.

Regarding claim 17, Weiser teaches;
A non-transitory computer-readable storage medium storing instructions that, when executed by a computer (paragraph 0007), causes the computer to perform a method comprising: 
receiving proximate vehicle data about a proximate vehicle proximate to a host vehicle (taught as obtaining images of the environment, fig 11 step 1110); 
estimating a Lane Offset Value (LOV) baseline that predicts a path of the proximate vehicle in a lane (taught as a constructing the initial vehicle path as road polynomials, paragraph 0161, and estimating the future path, fig 11 step 1130); 
estimating a Lane Offset Error (LOE) baseline that predicts variance in predicted behavior of the proximate vehicle (taught as comparing the actual position data tot eh road polynomial by reference to a predetermined threshold of deviation dependent on the road, paragraph 0166), 
comparing current kinematic data of the proximate vehicle data to the LOV baseline and the LOE baseline (taught as comparing the position data to the predicted position, paragraph 0151, including a snail trail against a constructed road polynomial, paragraph 0166);   
generating distraction flags associated with the proximate vehicle based on the comparison (taught as determining vehicle intent/action, paragraph 0166); 
calculating a distraction probability based on the distraction flags; and 
controlling one or more vehicle systems of the host vehicle based on the distraction probability (taught as navigating the vehicle according to the intent, Fig 11 step 1140).  

Additionally, while Weiser does not explicitly discuss determining distracted driving from the collected data, this merely amounts to the intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the claim language does not differentiate collision avoidance/smart cruise control functions such as taught by Weiser from distracted driving. This pertains to the rest of the dependent claims as well.

Regarding claim 18, Weiser teaches;
The non-transitory computer-readable storage medium of claim 17 (see claim 17 rejection). However, Weiser does not explicitly teach; wherein the distraction probability is compared to a probability threshold.  
While Weiser does not teach the use of a probability, the use of an absolute threshold (such as distance deviation from the projected road polynomial, paragraph 0166) can easily be translated into a probability scale by one of ordinary skill in the art. For example, one can express a distance threshold as a stepwise probability threshold, where once a distance is exceeded, there is a 100% probability of a certain action, and otherwise there is a 0% chance.

Regarding claim 19, Weiser teaches;
see claim 17 rejection), wherein the LOV baseline or the LOE baseline is estimated using a motion model (taught as constructing a road polynomials, paragraph 0161 taught as constructing a road polynomials, paragraph 0161).  

Regarding claim 20, Weiser teaches;
The non-transitory computer-readable storage medium of claim 19 (see claim 19 rejection), wherein the motion model is one of a constant velocity model, constant acceleration model, constant steering angle and velocity model, constant turn rate and velocity model, constant turn rate and acceleration model, and a constant curvature and acceleration model (taught as a road polynomial, where the polynomial contains coefficients [constants] relating to the structure of the road, paragraph 0155).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For further predicting vehicle motion; US-20150160653-A1
For further predicting driver behavior and intent; US-20190332106-A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662